Citation Nr: 1511347	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-46 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right wrist disability.

2. Entitlement to service connection for right knee disability.
 
3. Entitlement to service connection for a skin disability of the back.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from April 1982 to August 1982, April 1983 to December 1984, January 1985 to January 1989, and February 1992 to May 1992. He also had periods of active duty for training (ACDUTRA) from June 1978 to September 1978 and April 1991 to November 1991 and various periods of inactive duty for the Florida Air National Guard from November 1995 to October 2003.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal was remanded by the Board in February 2014 and October 2014 for further development, and it now returns to the Board for appellate review.  

In November 2010 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  The hearing was scheduled for June 2013, but the Veteran did not report.  As no further communication has been received from the Veteran regarding a hearing, the Board considers the request to be withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The October 2014 remand indicated that the opinions provided by a March 2014 VA examiner were insufficient because they were based on the lack of treatment found in service treatment records.  Another opinion was obtained in December 2014 in which the examiner stated he is not sure whether or not the right wrist disability is attributable to the Veteran's time in service and that he had ordered right wrist x-rays to help him make that determination.  Neither the x-rays nor a clarifying opinion is of record.  
With regard to the right knee, the examiner stated that it is not as likely as not that the Veteran's current disorder is attributable to his period of military service and that, even if it were, there was no evidence of increased pain, weakness, fatigability, incoordination, or decreased functional ability related to repetitive use or flare-ups.  However, the impact of repetitive use or flare-ups is not relevant to the question of service connection, and no other rationale was provided.  Consequently, the Board remands these issues again so that another VA examination may be performed. 

With regard to the skin disability, the examiner stated that the Veteran had no evidence of any current dermatological rash and had not been diagnosed with any particular rash by a dermatologist and was simply experiencing a sensation of itching which is not a diagnosis but rather a symptom.  However, an August 2011 private treatment record states that the Veteran had spongiotic dermatitis of the mid-back.  The Court has held that service connection may be granted if a disability existed at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolved prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Skin disorders may be recurrent and not necessarily present at examination; thus, another opinion is necessary with regard to the etiology of any skin disability diagnosed during the appeal period.

Finally, the most recent VA treatment note is dated in May 2010.  Thus, the Board also remands the appeal so that up-to-date VA treatment notes may be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran dated from May 2010 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for another VA orthopedic examination to assess the existence and etiology of his right wrist and right knee disabilities.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right wrist disability began in service, was caused by service or is otherwise related to his service, including his claimed in-service football injury?

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right knee disability began in service, was caused by service, or is otherwise related to service, including as a result of in-service repetitive use injuries during PT and field exercises?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must not rely solely on the absence of documented right wrist and right knee disabilities in service as the basis for a negative opinion.  The examiner must contemplate and discuss the Veteran's contentions about the onset of his right wrist and right knee disabilities both as stated at the examination and as documented in the claims file.

A complete rationale must be provided for any opinion offered.

3. Schedule the Veteran for a VA skin examination to assess the existence and etiology of his skin disability of the back. The claims file must be made available to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that any current dermatological disorder of the back is attributable to the Veteran's period of military service in Southwest Asia, undiagnosed illness incurred while stationed in Southwest Asia, or otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.  

Skin disorders may be recurrent, but not necessarily present at examination. The examiner is advised that treatment records reflect a diagnosis of a skin disorder.  For the purposes of this adjudication, any skin diagnosis assigned during the appeal period, i.e., since the Veteran filed his claim, is considered a current diagnosis.  The examiner is further advised that the Veteran is competent to report his symptoms of a skin disorder as evidence of a current disability.  

4. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2014).

5. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




